UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6323



HABAKKUK E. BEN YOWEL,

                                              Plaintiff - Appellant,

          versus


G.   K.    WASHINGTON,  Warden,   Buckingham
Correctional Center; VIRGINIA DEPARTMENT OF
CORRECTIONS,

                                             Respondents - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-02-1252-7)


Submitted:   April 17, 2003                 Decided:   April 24, 2003


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Habakkuk E. Ben Yowel, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Habakkuk E. Ben Yowel seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).   We have independently reviewed the record and conclude

that Yowel has not made a substantial showing of the denial of a

constitutional right.   See Miller-El v. Cockrell, 123 S. Ct. 1029

(2003).   Accordingly, we deny a certificate of appealability, as

well as Yowel’s motion for appointment of counsel, and dismiss the

appeal.   See 28 U.S.C. § 2253(c) (2000).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2